Citation Nr: 0924693	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  07-27 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received in 
order to reopen a claim of entitlement to service connection 
for a left knee disorder and, if so, whether service 
connection is warranted.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to an initial compensable rating for 
residuals of a right ankle sprain with some degenerative 
arthritis.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active military service from February 1974 to 
January 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in May 2007 
and February 2008 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.

In connection with this appeal, the Veteran testified at a 
personal hearing before the undersigned Veterans Law Judge 
sitting at the RO in June 2008; a transcript of that hearing 
is associated with the claims file.  

At the time of the Veteran's Board hearing, he submitted 
additional evidence consisting of private treatment records.  
In connection with his submission, the Veteran waived agency 
of original jurisdiction (AOJ) consideration of the evidence.  
See 38 C.F.R. § 20.1304.  Therefore, the Board may properly 
consider such evidence.

The merits of the issues of entitlement to service connection 
for a left knee disorder, a right knee disorder, sleep apnea, 
bilateral hearing loss, and tinnitus and initial rating claim 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a final decision issued in November 2004, the RO 
denied service connection for a left knee disorder.

2.  Evidence added to the record since the final November 
2004 RO denial is not cumulative or redundant of the evidence 
of record at the time of the decision and raises a reasonable 
possibility of substantiating the Veteran's claim for service 
connection for a left knee disorder.


CONCLUSIONS OF LAW

1.  The November 2004 RO decision that denied service 
connection for a left knee disorder is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2004) [(2008)].

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a left knee 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board's decision to reopen the Veteran's claim of 
entitlement to service connection for a left knee disorder is 
completely favorable and, in that regard, no further action 
is required to comply with the Veterans Claims Assistance Act 
of 2000 and implementing regulations.  Consideration of the 
merits of the Veteran's claim is deferred, however, pending 
additional development consistent with the VCAA.

At his June 2008 Board hearing and in documents of record, 
the Veteran contends that he injured his left knee playing 
football during service.  He alleges that he subsequently 
developed degenerative joint disease that ultimately required 
a total left knee replacement.  Therefore, the Veteran claims 
that service connection is warranted for such disorder. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, such as arthritis, to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In a November 2004 rating decision, the RO denied service 
connection for a left knee disorder.  Specifically, the RO 
determined that the Veteran's service treatment records 
contained no evidence of treatment for a left knee disorder.  
Therefore, service connection was denied as there was no 
evidence that such disorder was incurred in or caused by 
service.  The Board also notes that there was no evidence of 
a current diagnosis of a left knee disorder at the time of 
the November 2004 rating decision.

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of an RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. 
§ 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 
20.202, and 20.302(a).  

In November 2004, the Veteran was advised of the decision and 
his appellate rights.  No further communication regarding his 
claim of entitlement to service connection for a left knee 
disorder was received until January 2007, when VA received 
his application to reopen such claim.  Therefore, the 
November 2004 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2004) [(2008)].

Generally, a claim which has been denied in an unappealed 
Board decision or an unappealed RO decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

Changes to the definition of new and material evidence as set 
forth in 38 C.F.R. § 3.156(a) have been made.  These changes 
apply to claims to reopen received on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (August 29, 2001).  As the 
Veteran filed his application to reopen his claim of 
entitlement to service connection for a left knee disorder in 
January 2007, the definition of new and material evidence 
effective August 29, 2001, found at 38 C.F.R. § 3.156(a), 
applies in this case.  

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.  

38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Since the November 2004 rating decision, evidence 
demonstrating a current left knee disorder has been received.  
Specifically, VA and private treatment records detail 
treatment for degenerative joint disease of the left knee 
prior to a total left knee replacement in 2006.  
Additionally, the Veteran has offered testimony that he 
injured his left knee in addition to his right ankle while 
playing football during his military service.  His service 
treatment records reflect that the Veteran did, in fact, seek 
treatment for his right ankle after experiencing an injury 
while playing football in September 1974; however, there is 
no documentation of left knee complaints.  Even so, the 
service treatment records support the Veteran's claim that he 
was injured playing football and he is competent to testify 
that he experienced an injury to the left knee.  See 
38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 
(1994).  

Therefore, Board concludes that the evidence received since 
the prior final denial is new in that it was not previously 
of record.  It is material because it is not cumulative and 
redundant of the evidence of record at the time of the prior 
denial.  The newly received evidence reflects that the 
Veteran has a current left knee disorder and has competently 
described an injury during service.  Therefore, the Board 
finds that the new evidence tends to prove a previously 
unestablished fact necessary to substantiate the underlying 
claim of service connection for a left knee disorder.  
Consequently, the newly received evidence raises a reasonable 
possibility of substantiating the Veteran's claim.  
Accordingly, the claim of entitlement to service connection 
for a left knee disorder is reopened.  


ORDER

New and material evidence having been received, the appeal to 
reopen a claim of entitlement to service connection for a 
left knee disorder is granted.


REMAND

Relevant to the issues of entitlement to service connection 
for bilateral hearing loss and tinnitus and entitlement to an 
initial compensable rating for residuals of a right ankle 
sprain, the Board notes that, in his substantive appeal (VA 
Form 9), received in July 2008, the Veteran indicated that he 
desired a Board hearing before a Veterans Law Judge sitting 
at the RO.  He has not withdrawn his request and such hearing 
has not been scheduled.  Therefore, a remand is necessary in 
order to afford the Veteran his requested Travel Board 
hearing with respect to these issues.  38 C.F.R. §§ 20.703, 
20.704 (2008).   

Regarding the Veteran's claims of entitlement to service 
connection for left and right knee disorders and sleep apnea, 
the Board finds that a remand is necessary to obtain 
outstanding records, afford him VA examinations, and allow 
the AOJ to consider additional evidence received subsequent 
to the July 2007 statement of the case.

Relevant to the Veteran's bilateral knee claims, at his June 
2008 Board hearing, he testified that he had received 
treatment most recently from Dr. Ott.  While the Veteran 
subsequently submitted numerous private treatment records 
directly to the Board, it does not appear that any are from 
Dr. Ott.  Pertinent to the Veteran's sleep apnea claim, the 
Board notes that at an October 1986 VA examination, he 
reported receiving treatment for snoring from the Oakland 
Park VA Outpatient Clinic beginning in July 1985.  There are 
no VA records dated prior to 2004 contained in the claims 
file.  Additionally, at the Veteran's June 2008 Board 
hearing, he indicated that he continued to seek treatment 
from the Tampa VA Medical Center for all of his claimed 
disabilities.  Therefore, a remand is required in order to 
obtain any outstanding treatment records from Dr. Ott, the 
Tampa VA Medical Center, and the Oakland Park VA Outpatient 
Clinic, and any other physician which the Veteran identifies 
as providing treatment for his bilateral knee disorders and 
sleep apnea.   

After obtaining any outstanding treatment records, the 
Veteran should be afforded VA examinations so as to determine 
the current nature and etiology of his claimed bilateral knee 
disorders and sleep apnea.

Relevant to the Veteran's bilateral knee disorders, the 
evidence reflects that he had total bilateral knee 
replacements in 2006 after being treated for degenerative 
joint disease.  The Veteran testified at his June 2008 Board 
hearing that he injured both his knees and his right ankle 
while playing football during his military service.  His 
service treatment records reflect that the Veteran did, in 
fact, seek treatment for his right ankle after experiencing 
an injury while playing football in September 1974; however, 
there is no documentation of left or right knee complaints.  
Even so, the service treatment records support the Veteran's 
claim that he was injured playing football and he is 
competent to testify that he experienced an injury to the 
left and right knees.  See 38 C.F.R. § 3.159(a)(2); 
Washington, supra; Layno, supra.  Additionally, in June 1974, 
the Veteran complained of right knee pain.  The X-ray was 
within normal limits and the impression was tendonitis.  As 
such, the Board finds that a remand is necessary in order to 
determine whether the Veteran's bilateral knee disorders are 
related to his military service, to include his claimed 
football injury.

Pertinent to the Veteran's sleep apnea, the record clearly 
demonstrates a current diagnosis.  The Board initially notes 
that, on his August 2007 substantive appeal (VA Form 9), the 
Veteran argued that his military service aggravated his sleep 
apnea.  Additionally, a June 2008 lay statement from his 
brother indicates that the Veteran had been snoring, gasping 
for air, and having his sleep disrupted since high school.  
However, the Veteran's January 1974 service entrance 
examination is negative for any indication of sleep apnea.  

The Veteran testified at his June 2008 Board hearing that he 
experienced severe snoring during military service and that, 
on occasion, he awoke with a sore throat.  In this regard, 
the Board notes that his service treatment records reflect 
that, in May 1974, he complained of a cold with a greenish 
productive cough and a sore throat.  Also, in June 1974, he 
was seen for upper respiratory symptoms and a head cold.  His 
throat was infected and he had congested nasal mucosa.  The 
impression was viral upper respiratory infection.  

Additionally, he has alleged that he experienced symptoms 
consistent with sleep apnea since his service discharge to 
the present time and was initially diagnosed with sleep apnea 
in the early 1980's.  In support of such claim, he has 
submitted lay statements from family members detailing his 
continued symptoms of sleeping difficulty.  Additionally, 
August 2004 treatment record from Dr. Cevallos reflects that 
the Veteran reported that he was diagnosed with sleep apnea 
in the 1980's and an October 1986 VA examination notes the 
Veteran was receiving treatment for complaints of snoring.

As such, the Board finds that a remand is necessary in order 
to determine whether the Veteran's sleep apnea was incurred 
in or aggravated by his military service.

Additionally, subsequent to the issuance of the July 2007 
statement of the case, additional evidence consisting of 
Social Security Administration disability records was 
received at the RO.  Such show that the Veteran was 
originally granted disability benefits based, in part, on his 
bilateral knee disorders.  Additionally, the accompanying 
medical records include some records relevant to his sleep 
apnea and bilateral knee disorders not previously considered 
by the AOJ.   Therefore, as the additionally received 
evidence is relevant to the Veteran's claimed disorders 
currently on appeal and was received prior to certification 
and transfer of the appeal to the Board, a remand of the case 
is required to comply with 38 C.F.R. § 19.31(b). 

Accordingly, the case is REMANDED for the following action:

1.  With respect to the issues of 
entitlement to service connection for 
bilateral hearing loss and tinnitus and 
entitlement to an initial compensable 
rating for residuals of a right ankle 
sprain, the Veteran should be scheduled 
for a hearing at the RO before a 
Veterans Law Judge, per the July 2008 
Veteran's request.

2.  The Veteran should be requested to 
provide an Authorization and Consent to 
Release Information to VA form (VA Form 
21-4142) for any private treatment 
records he wishes VA to obtain, to 
specifically include those from Dr. 
Ott.  Thereafter, any treatment records 
not previously obtained from such 
private physician, the Tampa VA Medical 
Center, and the Oakland Park VA 
Outpatient Clinic, as well as any other 
identified locations, should be 
obtained and associated with the claims 
file.  

3.  After completing the development 
requested in the paragraph (2), the 
Veteran should be afforded an 
appropriate examination in order to 
determine the etiology of his bilateral 
knee disorders.  The examiner should 
review the claims file.  Any 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
conducted.  The examiner then should 
offer an opinion as to the following 
questions

(A)  Is it likely, unlikely, or at 
least as likely as not that the 
Veteran's right knee disorder is 
causally related to his in-service 
football injury, his June 1974 
treatment for tendonitis, or is 
otherwise the result of an incident, 
injury, or disease in service?  

(B)  Is it likely, unlikely, or at 
least as likely as not that the 
Veteran's left knee disorder is 
causally related to his in-service 
football injury, or is otherwise the 
result of an incident, injury, or 
disease in service?  

(C)  Did the Veteran manifest arthritis 
of the right and/or left knee within 
one year of his discharge from military 
service?  If so, what were the 
manifestations?

The rationale for all opinions should 
be provided.  

4.  After completing the development 
requested in paragraph (2), the Veteran 
should be afforded an appropriate 
examination in order to determine the 
etiology of his sleep apnea.  The 
examiner should review the claims file.  
Any evaluations, studies, and tests 
deemed necessary by the examiner should 
be conducted.  The examiner then should 
offer an opinion as to the following 
questions, with consideration of the 
Veteran's and his family members' lay 
statements detailing his difficulty 
sleeping since his military service:  

(A)  Did the Veteran's sleep apnea 
clearly and unmistakable preexist his 
entry into military service?  

(B)  If the answer to (A) is yes, did 
the Veteran's preexisting sleep apnea 
undergo an increase in the underlying 
pathology during service, i.e., was 
aggravated during service?  

(i)  If the Veteran's sleep apnea did 
not undergo an increase during service, 
i.e., was not aggravated, is the 
evidence against aggravation clear and 
unmistakable (evidence that is obvious 
and manifest)?  

(ii)  If there was an increase in 
severity of the Veteran's sleep apnea 
during service, was that increase 
clearly and unmistakably due to the 
natural progress of the disease?  

(C)  If the answer to (A) is no, is it 
likely, unlikely, or at least as likely 
as not that the Veteran's sleep apnea 
is causally related to an incident, 
injury, or disease in service, or, 
alternatively, has the Veteran 
continuously experienced symptoms of 
sleep apnea from his service discharge 
to the present time?

The rationale for all opinions should 
be provided.  

5.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in 
paragraphs (2) through (4), the 
Veteran's claims should be 
readjudicated, based on the entirety of 
the evidence, to include all additional 
evidence received from the Social 
Security Administration.  If the claims 
remain denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The Veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


